 

Exhibit 10.14

 

   

411 Seventh Avenue

  

412-393-4150

   

Pittsburgh, PA 15219

  

412-393-6185 (Fax)

        

mhogel@dqe.com

MAUREEN L. HOGEL

Senior Vice President - Human Resources and Administration

        

 

[date]

 

Re: Performance Award — Two-Year Cycle Grant

 

[Name of participant]

 

It is my pleasure to notify you that effective [date], the Compensation
Committee of the Board of Directors (the “Committee”) of DQE, Inc. (“DQE”)
granted you a Performance Award of                      shares of Common Stock,
no par value, of DQE (“DQE Common Stock”) as set forth on your Performance Award
Acceptance Form (enclosed). Your Performance Award is granted under, and subject
to the terms and conditions of, the DQE, Inc. 2002 Long-Term Incentive Plan, as
it may be amended from time to time (the “Plan”), and to the further conditions
set forth in this letter.

 

Definitions

 

For purposes of this letter agreement, the capitalized terms set forth below
shall have the following meanings:

 

Change in Control means, and shall be deemed to have occurred upon, the first to
occur of any of the following events:

 

(a) The acquisition by any individual, entity, or group (a “Person”), including
a “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership
within the meaning of Rule 13d-3 promulgated under the Exchange Act, of twenty
percent (20%) or more of either: (i) the then outstanding shares of common stock
of DQE (the “Outstanding Common Stock”); or (ii) the combined voting power of
the then outstanding securities of DQE entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however
the following: (A) any acquisition directly from DQE (excluding an acquisition
resulting from the exercise of an exercise, conversion, or exchange privilege
unless the security being so exercised, converted or exchanged was acquired
directly from DQE); (B) any acquisition by DQE, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by DQE or any
corporation controlled by DQE; or (D) any acquisition by any corporation
pursuant to a transaction which complies with subclauses (i), (ii), and (iii) of
clause (c) below;

 



--------------------------------------------------------------------------------

(b) During any twenty-four (24) consecutive month period, the individuals who,
at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority thereof, provided, however, that a director who was not a director at
the beginning of such twenty-four (24) month period shall be deemed to have
satisfied such twenty-four (24) month requirement (and be an Incumbent Director)
if such director was elected by, or on the recommendation of or with the
approval of, at least two-thirds (2/3) of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such period) or by prior operation of the provisions of this clause
(b);

 

(c) The consummation of a reorganization, merger or consolidation of DQE or sale
or other disposition of all or substantially all of the assets of DQE (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which: (i) all or substantially all of the individuals or entities who are
the beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation, which as a result of such transaction owns DQE or all or
substantially all of DQE’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be; (ii) no Person (other
than: DQE; any employee benefit plan (or related trust) sponsored or maintained
by DQE or any corporation controlled by DQE; the corporation resulting from such
Corporate Transaction; and any Person which beneficially owned, immediately
prior to such Corporate Transaction, directly or indirectly, twenty-five percent
(25%) or more of the Outstanding Common Stock or the Outstanding Voting
Securities, as the case may be) will beneficially own, directly or indirectly,
twenty-five percent (25%) or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors; and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

 

(d) The consummation of a plan of complete liquidation or dissolution of DQE.

 

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred by reason of a distribution of the voting securities of any of DQE’s
subsidiaries to the stockholders of DQE, or by means of an initial public
offering of such securities.

 

Peer Group means the corporations listed on the EEI Utility index as published
from time to time. If, during the TSR Performance Period, the common stock of a
corporation included in the Peer Group ceases to be publicly traded or if a
petition under

 

2



--------------------------------------------------------------------------------

the Bankruptcy Code is filed by or with respect to a corporation included in the
Peer Group, such corporation shall be excluded from any determination with
respect to the Peer Group without further action by the Committee.

 

Performance Award means an award of an opportunity to earn a number of shares of
DQE Common Stock in a TSR Performance Period.

 

Performance Level means the level of actual achievement of TSR Rank for the TSR
Performance Period.

 

TSR Rank means the relative standing of the TSR of DQE, expressed in percentiles
in the table under “Determination of Performance Award” below, as compared to
the TSR for the Peer Group, in each case for the TSR Performance Period.

 

TSR is the sum of stock price appreciation of, and dividend reinvestment with
respect to, a share of DQE Common Stock as compared to the comparable amount
among the Peer Group for the TSR Performance Period as calculated on the fair
market value of a share of DQE Common Stock as of the end of the TSR Performance
Period plus dividends paid on a share of DQE Common Stock during the TSR
Performance Period divided by the fair market value of a share of DQE Common
Stock at the beginning of the TSR Performance Period, using such methodology as
the Committee may prescribe in its sole discretion.

 

TSR Performance Period means the period beginning on                      and
continuing until                     .

 

Withholding Obligations means the amount of federal, state and local income and
payroll taxes DQE determines in good faith must be withheld with respect to a
TSR Rewards. Withholding Obligations may be settled by the participant, as
permitted by the Committee in its discretion, in shares of DQE Common Stock
otherwise deliverable under the TRSP, cash, previously owned shares of DQE
Common Stock or any combination of the foregoing.

 

The Plan

 

Your Performance Award is subject to the terms and conditions of the Plan. This
letter agreement is the award agreement referred to in Section 7(A)(i) of the
Plan. If there is any conflict between the Plan and this letter agreement, the
provisions of the Plan will control, except as expressly set forth in the next
two sections (Change in Control and Other Agreements). Any dispute or
disagreement which may arise under or in any way relate to the interpretation or
construction of the Plan or this letter agreement will be resolved by the
Committee in its sole and absolute discretion and the decision will be final,
binding and conclusive for all purposes.

 

3



--------------------------------------------------------------------------------

Change in Control

 

Upon the occurrence of a Change in Control, the TSR shall be calculated for the
TSR Performance Period as of the date of the Change in Control at the
Performance Level actually attained prior to the Change in Control, and stock
certificates (or, at the discretion of the Committee, an amount in cash or a
combination of cash and stock certificates, with the cash in each case
representing the fair market value of the stock certificates that would
otherwise be due under the Performance Award) representing the Performance Award
shall be delivered to the participant as soon as reasonably practicable after
the date of the Change in Control.

 

Other Agreements

 

Notwithstanding any provision hereof to the contrary, if you are a party to an
employment agreement, change in control, severance, or similar plan, policy or
agreement that provides for accelerated payment and/or other modifications of
the terms and/or conditions of your Performance Awards or other stock-based
awards upon the happening of certain events (including, but not by way of
limitation, changes in control and/or terminations of employment), the
provisions of such other plan, policy or agreement, as the case may be, shall
supercede the provisions contained in this agreement to the extent such other
provisions would provide benefits to you greater than those provided in this
agreement.

 

Determination of Performance Award

 

Subject to your timely execution and return of the enclosed Performance Award
Acceptance Form, the extent to which your Performance Award will be awarded to
you (your “TSR Reward”) at the end of the TSR Performance Period will be
determined by the Committee, in its sole and absolute discretion. The
Committee’s determination will be based on the relative standing of the TSR of
DQE as against the TSR for the Peer Group, in each case for the TSR Performance
Period. As promptly as administratively feasible but in no event later than the
date sixty (60) days following the last day of the TSR Performance Period, the
Committee shall determine the TSR of DQE and the TSR of each member of the Peer
Group and determine the Performance Level achieved by DQE.

 

Your TSR Reward shall be the number of shares of DQE Common Stock determined by
multiplying (i) the number of shares constituting your Performance Award as set
forth in the first paragraph of this letter agreement by (ii) the Percent of
Performance Award Earned with respect to the Performance Level attained for the
TSR Performance Period as set forth in the table below:

 

TSR Rank

--------------------------------------------------------------------------------

  

Percent of Performance Award Earned

--------------------------------------------------------------------------------

90th percentile or higher

   200%

80th percentile

   175%

70th percentile

   150%

65th percentile

   100%

60th percentile

     75%

50th percentile

     25%

Less than 50th percentile

       0%

 

4



--------------------------------------------------------------------------------

In determining the final Performance Level, the Committee shall use
straight-line interpolation between the percentiles provided in the table above
for TSR Rank. No TSR Reward will be earned for a Performance Level less than the
50th percentile. No additional TSR Reward will be earned for a Performance Level
greater than the 90th percentile. Notwithstanding anything to the contrary in
this letter agreement, no TSR Reward shall be earned unless the annual
compounded TSR for DQE is equal to or greater than 6% during the TSR Performance
Period.

 

Certificates

 

Subject to the Withholding Obligations and any requirements of this letter
agreement then applicable, within 75 days after the end of the TSR Performance
Period, DQE shall deliver to you certificates representing the TSR Reward, if
any, for the TSR Performance Period. Unless you otherwise direct DQE in writing,
DQE will register the certificate(s) in your name and will cause such
certificates to be delivered to you at the address specified by you in writing.
Notwithstanding anything to the contrary in this letter agreement, the Committee
may, in its sole discretion, award up to one third of your TSR Reward in the
form of cash in an amount representing the fair market value of the stock
certificates that would otherwise be delivered under your TSR Reward.

 

Termination of Employment

 

Your TSR Reward also is subject to the provisions of the Plan. If your
employment with DQE and each affiliate of DQE is terminated prior to the
completion of the TSR Performance Period for reasons other than retirement under
any retirement plan of DQE or any affiliate of DQE, death or disability (as
described in the Plan), any Performance Award for any then uncompleted TSR
Performance Period shall be forfeited automatically.

 

Retirement. If your employment with DQE and each affiliate of DQE is terminated
prior to the completion of the TSR Performance Period for reason of retirement
under any retirement plan of DQE or any affiliate of DQE, you shall be entitled
to receive a pro rata TSR Reward for the uncompleted TSR Performance Period
determined:

 

(a) when the TSR Rewards for all other participants in the TSR Performance
Period are determined;

 

(b) based on the actual Performance Level achieved for the TSR Performance
Period and your Performance Award;

 

(c) pro rated by multiplying the number of shares of DQE Common Stock you would
have received if you completed the TSR Performance Period by a fraction, the
numerator of which shall be the number of months of the TSR Performance Period
completed before your termination of employment and the denominator of which
shall be the total number of months in the TSR Performance Period; and

 

5



--------------------------------------------------------------------------------

(d) stock certificates representing the number determined above shall be
delivered at the same time as all other certificates for such TSR Performance
Period are delivered to participants who completed the TSR Performance Period.

 

Death. If your employment with DQE and each affiliate of DQE is terminated prior
to the completion of the TSR Performance Period due to your death, your legal
representative shall be entitled to receive a pro rata TSR Reward for the
uncompleted TSR Performance Period determined:

 

(a) as soon as reasonably practicable after the date of your death;

 

(b) based on the actual Performance Level achieved as of the end of the month in
which your death occurs;

 

(c) pro rated by multiplying the number of shares of DQE Common Stock you would
have received if you completed the TSR Performance Period by a fraction, the
numerator of which shall be the number of months of the TSR Performance Period
completed before your death and the denominator of which shall be the total
number of months in the TSR Performance Period; and

 

(d) stock certificates representing the number determined above shall be
delivered as soon as reasonably practicable after the date of your death.

 

Disability. If your employment by DQE or an affiliate is terminated due to
disability (as described in the Plan), you (or your legal representative) shall
be entitled to receive your TSR Reward for the uncompleted TSR Performance
Period determined as if you were an active employee for the duration of such TSR
Performance Period.

 

Acceptance Form

 

Enclosed is one copy of your Performance Award Acceptance Form. IF YOU DESIRE TO
ACCEPT THE PERFORMANCE AWARD, YOU SHOULD SIGN THE PERFORMANCE AWARD ACCEPTANCE
FORM IN DUPLICATE AND RETURN ONE COPY TO MAUREEN L. HOGEL. YOUR PERFORMANCE
AWARD WILL BE DEEMED TO BE CANCELLED AND BE VOID IF THE SIGNED PERFORMANCE AWARD
ACCEPTANCE FORM IS NOT RETURNED TO DQE BY                     .

 

Information Statement

 

You previously received or will be receiving an Information Statement which
describes the Plan. You should read the Information Statement, together with the
Plan and this letter agreement for a full understanding of the Performance Award
granted to you. Until your Performance Award is earned by you, you will continue
to receive notification if there is a material amendment to the Plan or a change
in the law which impacts your rights under the Plan.

 

6



--------------------------------------------------------------------------------

Officers and Affiliates - Restrictions

 

There are certain legal restrictions under the federal securities laws upon
officers and affiliates who receive grants of Performance Awards and/or sell
shares acquired under the Plan. If you are an officer or affiliate of DQE, you
must consult the Corporate Secretary before selling shares under the Plan. Such
sales may be restricted in order to ensure compliance with the federal
securities laws. You may also consult the Corporate Secretary if you have any
questions concerning your status as an “affiliate” of DQE as defined in the
Plan.

 

Federal Income Tax Consequences

 

Information with respect to the Federal income tax consequences of the receipt
of Performance Awards, whether in cash or DQE Common Stock, and the subsequent
disposition of any shares of DQE Common Stock acquired under the Plan, appears
in the Information Statement under the caption “Federal Income Tax
Consequences.” The Federal income tax consequences are complex. Accordingly, you
are encouraged to carefully read the material which was provided and to consult
your personal tax adviser with specific reference to your own tax situation.

 

Withholding of Taxes

 

DQE will advise you as to the amount of any Federal income, employment or excise
taxes required to be withheld as a result of the cash part of your award and the
delivery of DQE Common Stock in connection with a Performance Award, and that
state or local income or employment taxes may also be required to be withheld.
You will be required to pay any such taxes directly to DQE in cash within ten
days after DQE’s notification, and such payment will be made before distribution
of stock certificates or cash to you. In lieu of payment of cash, however, you
may satisfy your withholding obligation by one, or any combination, of the
following: (i) delivering previously acquired shares of DQE Common Stock (valued
at their fair market value on the date of delivery) (ii) having cash withheld
from any cash otherwise payable to you with respect to your Performance Award
and (iii) having shares of DQE Common Stock withheld from any shares otherwise
issuable to you with respect to your Performance Award (valued at their fair
market value on the date of such withholding).

 

If you do not pay any taxes required to be withheld, DQE may withhold such taxes
from any other compensation to which you are entitled from DQE. You agree to
hold DQE harmless in acting to satisfy the withholding obligation in this manner
if it becomes necessary to do so. Further information regarding withholding of
taxes appears in the Information Statement under the caption, “Federal Income
Tax Consequences – Tax Withholding.”

 

7



--------------------------------------------------------------------------------

Investment Representation

 

You shall deliver to the Committee, upon demand by the Committee, at the time of
any payment your TSR Reward which contains shares of DQE Common Stock, a written
representation that the shares to be acquired are to be acquired for investment
and not for resale or with a view to the distribution thereof. Upon such demand,
delivery of such representation prior to delivery of any shares of DQE Common
Stock shall be a condition precedent to your right to receive any shares.

 

No Rights as Shareholder

 

You shall have no rights as a shareholder of DQE with respect to the shares of
DQE Common Stock subject to the Performance Award evidenced hereby unless and
until a certificate for shares of DQE Common Stock is issued to you.

 

Performance Awards Not a Bar to Corporate Event

 

The existence of the Performance Award granted hereunder shall not affect in any
way the right or the power of DQE or its shareholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in DQE’s
capital structure or its business, or any merger or consolidation of DQE, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the DQE Common Stock or the rights thereof, or the dissolution or
liquidation of DQE, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of similar character
or otherwise.

 

General Restriction

 

To the extent any Performance Award is denominated in DQE Common Stock under
this letter agreement, it shall be subject to the requirement that if at any
time the Committee shall determine that any listing or registration of the
shares of DQE Common Stock or any consent or approval of any governmental body
or any other agreement or consent is necessary or desirable as a condition of
the issuance of shares of DQE Common Stock or cash in satisfaction thereof, such
issuance of shares of DQE Common Stock may not be consummated unless such
requirement is satisfied in a manner acceptable to the Committee. DQE shall in
no event be obligated to register any securities pursuant to the Securities Act
of 1933 (as the same shall be in effect from time to time) or to take any other
affirmative action to cause the issuance of shares pursuant to the distribution
of TSR Rewards to comply with any law or regulation of any governmental
authority.

 

Determinations of Committee

 

The actions taken and determinations of the Committee made pursuant to this
letter agreement and of the Committee pursuant to the Plan shall be final,
conclusive and binding upon DQE and upon you. No member of the Committee shall
be liable for any action taken or determination made relating to this letter
agreement or the Plan if made in good faith.

 

8



--------------------------------------------------------------------------------

Miscellaneous

 

Your Performance Award may not be transferred otherwise than by will or by the
law of descent and distribution. During your lifetime, any TSR Rewards shall be
payable only to you. No assignment or transfer of a Performance Award or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise (except by will or the laws of descent and distribution), shall
vest in the assignee or transferee any interest or right herein whatsoever, and
immediately upon such purported assignment or transfer, the Performance Award
shall terminate and become of no further effect.

 

This letter agreement does not confer any right on you to continue in the employ
of DQE or its affiliates, or interfere in any way with the rights of DQE or its
affiliates to terminate your employment.

 

Whenever the word “you” is used in any provision of this letter agreement under
circumstances where the provision should logically be construed to apply to your
executors, administrators, or the person or persons to whom the Performance
Award may be transferred by will or by the laws of descent and distribution, the
word “you” shall be deemed to include such person or persons.

 

The Plan, or any part thereof, may be terminated or may, from time to time be
amended, in accordance with the Plan; provided, however, the termination or
amendment of the Plan shall not, without your consent, affect your rights under
this letter agreement.

 

This letter agreement shall be binding upon the successors and assigns of DQE
and upon your legal representatives, heirs and legatees. This letter agreement,
along with the Plan and the Information Statement, constitutes the entire
agreement between you and DQE with respect to the Performance Award granted to
you and supersedes all prior agreements and understandings, oral or written,
between you and DQE with respect to the subject matter of this letter agreement.
This letter agreement may be amended only by a written instrument signed by you
and DQE and will be governed by, and construed and enforced in accordance with,
the laws of the Commonwealth of Pennsylvania.

 

Between the date of this letter agreement and the date your Performance Award is
paid to you, you will receive copies of all reports, proxy statements and other
communications distributed generally to the shareholders of DQE.

 

It is recommended that you establish a file for this letter and enclosures as
well as any other material you receive regarding the Plan, including the
Information Statement.

 

9



--------------------------------------------------------------------------------

If you have any questions with respect to your Performance Award, please direct
your inquiry to Maureen L. Hogel, Senior Vice President – Human Resources and
Administration, Duquesne Light Company, 411 Seventh Avenue, 16th Floor (16-3),
Pittsburgh, PA 15219.

 

Very truly yours,

 

LOGO [g98272img-1.jpg] Maureen L. Hogel

 

Enclosures

 

10



--------------------------------------------------------------------------------

PERFORMANCE AWARD ACCEPTANCE FORM

 

Two-Year Cycle Grant

 

I, the undersigned participant, accept the grant of the Performance Award
(Two-Year Cycle Grant) confirmed by the attached letter agreement dated
                    , for the number of shares set forth below. Also, I
understand that the number of shares set forth below represents my grant, and
that the extent to which those shares are awarded will be determined based on
TSR Rank (as defined in the attached letter agreement) of DQE. I agree to be
bound by the terms and provisions of the Plan, as the Plan may be amended from
time to time, and the attached letter agreement; provided, however, that no
alteration, amendment, revocation or termination of the Plan shall, without my
written consent, adversely affect my rights with respect to this Performance
Award.

 

IN WITNESS WHEREOF, I have executed this Performance Award Acceptance Form as of
                    , the date on which the Performance Award was granted to me,
subject to the terms and conditions set forth in the Plan and in the attached
letter agreement.

 

Number of Shares of DQE

Common Stock for which

Performance Award

is Granted -                     

 

[name of participant]

[address of participant]

 

            Participant’s Signature       Date

 

For your grant to be effective, one

signed copy of this form must be

returned by                      to:

 

Maureen L. Hogel

Senior Vice President – Human Resources and Administration

Duquesne Light Company

411 Seventh Avenue

16th Floor (16-3)

Pittsburgh, PA 15219

 